DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-18 are directed to presenting and receiving information, sensing, comparing and determining information about an item and in response placing an order, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method comprising: 
presenting a first user interface configured to receive input from a user relating to a parameter for an item having a radio-frequency identification (RFID) tag; 
receiving, via the first user interface, the parameter for the item, the parameter relating to a threshold quantity of the item; 
sensing, with a RFID sensor, the item within an area; 
determining, with the RFID sensor, the removal of the item from the area; 
sensing, with the RFID sensor, the item being returned to the area; 
determining a weight of the returned item with a weight sensor; 
comparing the weight with the threshold quantity; 
determining that the weight is below the threshold quantity; and 
in response to determining that the weight is below the threshold quantity, placing an order for an additional quantity of the item.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a radio-frequency identification (RFID) tag”, “a RFID sensor” and “a weight sensor,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “radio-frequency identification (RFID) tag”, “RFID sensor” and “weight sensor,” language, “presenting a first user interface configured to receive input from a user relating to a parameter for an item …; receiving, via the first user interface, the parameter for the item, the parameter relating to a threshold quantity of the item; sensing… the item within an area; determining… the removal of the item from the area; sensing… the item being returned to the area; determining a weight of the returned item…; comparing the weight with the threshold quantity; determining that the weight is below the threshold quantity; and 
in response to determining that the weight is below the threshold quantity, placing an order for an additional quantity of the item” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “sensing… the item within an area; determining… the removal of the item from the area; sensing… the item being returned to the area; determining a weight of the returned item…; comparing the weight with the threshold quantity; determining that the weight is below the threshold quantity” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – “a radio-frequency identification (RFID) tag”, “a RFID sensor” and “a weight sensor,”.  The “radio-frequency identification (RFID) tag”, “RFID sensor” and “weight sensor,” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, the RFID and weight sensors are simply performing the generic data gathering tasks they were designed to perform. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
one or more processors of one or more machines,
a radio-frequency identification (RFID) tag, 
a RFID sensor, and 
a weight sensor.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0032, 0124 and 0125 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0149298 A1 to Tapley (“Tapley”) in view of United States Patent Application Publication No. 2014/0297487 A1 to Bashkin (“Bashkin”).
As per claims 1, 7 and 13, the claimed subject matter that is met by Tapley includes:
a method comprising (Tapley: Abstract): 
presenting a first user interface configured to receive input from a user relating to a parameter for an item having a radio-frequency identification (RFID) tag (Tapley: ¶¶ 0054, 0075 “Conditions (also referred to as a condition criteria) stored by the condition module 430 may be received through a GUI (e.g., from client devices 110a or 110b)”, 0077 “the communicate may be via NFC, Bluetooth low energy (BLE), RFID tag, audio, infrared, or other physical means of data transmission. The sensor data may be retrieved from numerous types of sensors” and 0127); 
receiving, via the first user interface, the parameter for the item, the parameter relating to a threshold quantity of the item (Tapley: ¶ 0076 “the condition module 430 may access a condition indicating that when the number of eggs in the refrigerator falls below 3, a dozen eggs should be added to the shopping list and ordered”); 
sensing, with a sensor, the item within an area (Tapley: ¶ 0026); 
determining, with the sensor, the removal of the item from the area (Tapley: ¶ 0026); 
sensing, with the sensor, the item being returned to the area (Tapley: ¶ 0026); 
determining a weight of the returned item with a weight sensor (Tapley: ¶ 0026); 
comparing the weight with the threshold quantity (Tapley: ¶ 0026); 
determining that the weight is below the threshold quantity (Tapley: ¶¶ 0026 and 0076); and 
in response to determining that the weight is below the threshold quantity, placing an order for an additional quantity of the item (Tapley: ¶¶ 0026, 0029 and 0076).
While Tapley does teach a RFID tag reader (Tapley: ¶¶ 0077 and 0127), Tapley fails to specifically describe an embodiment where the RFID sensor is used to perform the sensing and determining steps. The Examiner provides Bashkin to teach and disclose this claimed feature.
The claimed subject matter that is met by Bashkin includes:
sensing, with a RFID sensor, the item within an area (Bashkin: ¶ 0041); 
determining, with the RFID sensor, the removal of the item from the area (Bashkin: ¶ 0041); 
sensing, with the RFID sensor, the item being returned to the area (Bashkin: ¶ 0041); 
determining a weight of the returned item with a weight sensor (Bashkin: ¶¶ 0039-0045)
Tapley teaches an inventory tracking system and method. Bashkin teaches a comparable inventory tracking system and method that was improved in the same way as the claimed invention. Bashkin offers the embodiment of sensing with the RFID sensor. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the RFID sensor as disclosed by Bashkin to the system as taught by Tapley for the predicted result of improved inventory tracking systems and methods. No additional findings are seen to be necessary. 
As per claims 2, 8 and 14, the claimed subject matter that is met by Tapley and Bashkin includes:
wherein the RFD sensor has a range associated with the area and the RFID sensor determines that the item has been removed from the area when the item is moved beyond the range of the RFID sensor (Bashkin: ¶ 0041 “within the storage container”).
The motivation for combining the teachings of Tapley and Bashkin are discussed in the rejection of claims 1, 7 and 13, and are incorporated herein.
As per claims 3, 9 and 15, the claimed subject matter that is met by Tapley and Bashkin includes:
sensing an additional item having an additional RFID being added to the area with the RFID sensor; and updating information about the area with the additional item (Bashkin: ¶¶ 0041, 0044 and 0045).
The motivation for combining the teachings of Tapley and Bashkin are discussed in the rejection of claims 1, 7 and 13, and are incorporated herein.
As per claims 6, 12 and 18, the claimed subject matter that is met by Tapley and Bashkin includes:
wherein the area has an inventory associated therewith where the inventory is updated based on the weight of the item (Bashkin: ¶ 0039).
The motivation for combining the teachings of Tapley and Bashkin are discussed in the rejection of claims 1, 7 and 13, and are incorporated herein.

Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tapley in view of Bashkin as applied in claims 1, 7 and 13, and further in view of United States Patent No. 6,341,271 B1 to Salvo et al. (“Salvo”).
As per claims 4, 10 and 16, Tapley and Bashkin fails to specifically teach receiving availability data for the item from a plurality of suppliers. The Examiner provides Salvo to teach and disclose this claimed feature.
The claimed subject matter that is met by Salvo includes:
receiving availability data for the item from a plurality of suppliers; and identifying a first supplier for the item from the plurality of suppliers based on order criteria including a price weight and a supplier rank weight, wherein the placing of the order for the second quantity of the item places the order with the first supplier (Salvo: column 1, lines 25-39, column 6, lines 47-62 and column 10, line 62 through column 11, line 17).
Tapley and Bashkin teach inventory tracking systems and methods. Salvo teaches a comparable inventory tracking system and method that was improved in the same way as the claimed invention. Salvo offers the embodiment of receiving availability data for the item from a plurality of suppliers. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the availability data as disclosed by Salvo to the inventory tracking systems and methods as taught by Tapley and Bashkin for the predicted result of improved inventory tracking systems and methods. No additional findings are seen to be necessary. 
As per claims 5, 11 and 17, the claimed subject matter that is met by Tapley, Bashkin and Salvo includes:
identifying a second supplier for the item from the plurality of suppliers based on the order criteria; and placing an order for a third quantity of the item with the second supplier (Salvo: column 1, lines 25-39, column 6, lines 47-62 and column 10, line 62 through column 11, line 17).
The motivation for combining the teachings of Tapley, Bashkin and Salvo are discussed in the rejection of claims 4, 10 and 16, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. Hunter Wilder/             Primary Examiner, Art Unit 3627